REDMANN, Chief Judge,
dissenting.
“If a timely application for rehearing has been filed in the court of appeal, and the court of appeal denies the application, the judgment becomes final and definitive unless an application for writ of certiorari to the supreme court is filed within thirty days of the mailing of the notice of a denial of rehearing.” C.C.P. 2166.
This court on August 24, 1984 denied Russell Palmer’s first (and timely) application for rehearing. Once we deny rehearing, we have no power to amend our judgment or to do anything else to prevent it from becoming final and definitive. We are obliged on that basis to deny Russell Palmer’s second application for rehearing.